UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. ORINDA FUNDS Semi-Annual Report August 31, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund Class A Shares – OHEAX Class I Shares – OHEIX Orinda SkyView Macro Opportunities Fund Class A Shares – OMOAX Class I Shares – OMOIX Orinda Income Opportunities Fund Class A Shares – OIOAX Class I Shares – OIOIX Table of Contents Orinda SkyView Multi-Manager Hedged Equity Fund Sector Allocation of Portfolio Assets 3 Schedule of Investments 4 Schedule of Securities Sold Short 13 Schedule of Options Written 19 Orinda SkyView Macro Opportunities Fund Sector Allocation of Portfolio Assets 20 Schedule of Investments 21 Schedule of Securities Sold Short 28 Schedule of Options Written 30 Schedule of Futures Contracts 31 Orinda Income Opportunities Fund Sector Allocation of Portfolio Assets 33 Schedule of Investments 34 Financial Statements Statements of Assets and Liabilities 36 Statements of Operations 38 Statements of Changes in Net Assets Orinda SkyView Multi-Manager Hedged Equity Fund 40 Orinda SkyView Macro Opportunities Fund 42 Orinda Income Opportunities Fund 44 Statement of Cash Flows Orinda SkyView Multi-Manager Hedged Equity Fund 46 Orinda SkyView Macro Opportunities Fund 47 Financial Highlights Orinda SkyView Multi-Manager Hedged Equity Fund 48 Orinda SkyView Macro Opportunities Fund 50 Orinda Income Opportunities Fund 52 Notes to the Financial Statements 54 Expense Example 74 Notice to Shareholders 80 Approval of Investment Sub-Advisory Agreements Orinda SkyView Macro Opportunities Fund 81 Approval of Investment Advisory Agreement Orinda Income Opportunities Fund 83 Privacy Notice Inside Back Cover SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Percentages represent market value as a percentage of net assets. 3 SCHEDULE OF INVESTMENTS at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% Shares Value Consumer Discretionary - 15.3% Advance Auto Parts, Inc.* $ American Eagle Outfitters, Inc.* Ascent Capital Group, Inc.^* Big 5 Sporting Goods Corp.* BJ’s Restaurants, Inc.^* Black Diamond, Inc.^* Bon-Ton Stores, Inc.* Chico’s FAS, Inc.* Churchill Downs, Inc.* Chuy’s Holdings, Inc.^ Dana Holding Corp.* Deckers Outdoor Corp.^* DIRECTV^* Discovery Communications, Inc.^ Entravision Communications Corp.* Express, Inc.^* Family Dollar Stores, Inc. Francesca’s Holdings Corp.^* Hhgregg, Inc.^* Homeaway, Inc.^ Johnson Controls, Inc.* Kirklands, Inc.^* Lear Corp.* LKQ Corp.^* MGM Resorts International^* Monarch Casino & Resort, Inc.^* National CineMedia, Inc.* Orbitz Worldwide, Inc.^* Pacific Sunwear of California, Inc.^ Radioshack Corp.^ RetailMeNot, Inc.^ Ruby Tuesday, Inc.^* Scientific Games Corp.^* Shutterfly, Inc.^ Summer Infant, Inc.^ Target Corp.* Twenty First Century Fox, Inc. The accompanying notes are an integral part of these financial statements. 4 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% (Continued) Shares Value Consumer Discretionary - 15.3% (Continued) Under Armour, Inc.^* $ Visteon Corp.^* Xueda Education Group - ADR†*~ Consumer Staples - 1.9% CVS Caremark Corp.* Kroger Co.* Safeway, Inc.* The Fresh Market, Inc.^* Energy - 3.0% Advantage Oil & Gas Ltd.^† Core Laboratories NV†* Dril-Quip, Inc.^* Exterran Holdings, Inc.^* Geospace Technologies Corp.^ Green Plains Renewable Energy, Inc.^* Murphy Oil Corp.* Nabors Industries Ltd.†* Oasis Petroleum, Inc.^* Ocean Rig UDW, Inc.^†* Renewable Energy Group, Inc.^ Tsakos Energy Navigation Ltd.† World Fuel Services Corp.* Financials - 7.2% Affiliated Managers Group, Inc.^* Berkshire Hathaway, Inc. - Class B^* BofI Holding, Inc.^* Citigroup, Inc.* CNO Financial Group, Inc.* Colony Bankcorp, Inc.^* Everest Re Group Ltd.†* First South Bancorp, Inc.^* Firstbank Corp.* The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% (Continued) Shares Value Financials - 7.2% (Continued) FirstService Corp.†* $ FXCM, Inc.* Greenlight Capital Re Ltd.^†* HCI Group, Inc.* JPMorgan Chase & Co.* KKR Financial Holdings LLC * Macatawa Bank Corp.^* MetroCorp Bancshares, Inc.* MutualFirst Financial, Inc.* Nelnet, Inc.* Oak Ridge Financial Services, Inc.^* Parke Bancorp, Inc.^* Portfolio Recovery Associates, Inc.^* Shore Bancshares, Inc.^* Signature Bank^* Summit Financial Group, Inc.^* Symetra Financial Corp.* Third Point Reinsurance Ltd.^† Union First Market Bankshares Corp.* Virtus Investment Partners, Inc.^* VSB Bancorp, Inc.* Health Care - 5.5% ABIOMED, Inc.^* Alere, Inc.^* Align Technology, Inc.^* Astex Pharmaceuticals, Inc.^* BioMarin Pharmaceutical, Inc.^* Celgene Corp.^* Centene Corp.^* Cornerstone Therapeutics, Inc.^ Eli Lilly & Co.* ExamWorks Group, Inc.^ HealthSouth Corp.^* Hologic, Inc.^* Masimo Corp.* The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% (Continued) Shares Value Health Care - 5.5% (Continued) Onconova Therapeutics, Inc.^ $ PAREXEL International Corp.^* Puma Biotechnology, Inc.^ ResMed, Inc.* Industrials - 12.3% 51job, Inc. - ADR^† Acuity Brands, Inc. Advisory Board Co.^* AerCap Holdings NV^†* Aerovironment, Inc.^ AGCO Corp.* Alliant Techsystems, Inc.* ARC Document Solutions, Inc.^ Barrett Business Services, Inc.* Blount International, Inc.^* Coleman Cable, Inc.* Copa Holdings SA†* Ducommun, Inc.^* Echo Global Logistics, Inc.^* Elbit Systems Ltd.†* ESCO Technologies, Inc.* Generac Holdings, Inc.* Graco, Inc.* H & E Equipment Services, Inc.* Huron Consulting Group, Inc.^* IHS, Inc.^* Korn Ferry International^* Lennox International, Inc.* Lydall, Inc.^* Masco Corp.* MasTec, Inc.^* Navios Maritime Holdings, Inc.†* Northrop Grumman Corp.* Owens Corning, Inc.^* PGT, Inc.^* The accompanying notes are an integral part of these financial statements. 7 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% (Continued) Shares Value Industrials - 12.3% (Continued) Raytheon Co.* $ Rexnord Corp.^ RPX Corp.^* Smith (A.O.) Corp.* SolarCity Corp.^ Stantec, Inc.† The Middleby Corp.^* TransDigm Group, Inc.* TRC Companies, Inc.^ Trinity Industries, Inc.* Valmont Industries, Inc.* WageWorks, Inc.^ Waste Connections, Inc.* Wesco Aircraft Holdings, Inc.^ Xylem, Inc.* Information Technology - 20.4% Alliance Data Systems Corp.^* Alliance Fiber Optic Products, Inc.* ANSYS, Inc.^* Apple, Inc. Arrow Electronics, Inc.^* AudioCodes Ltd.^†* Baidu, Inc. - ADR^† Brightcove, Inc.^* Brocade Communications Systems, Inc.^* Calix, Inc.^* Cardtronics, Inc.^* Celestica, Inc.^†* Cognex Corp. Compuware Corp.* Concur Technologies, Inc.^* Corning, Inc.* Emulex Corp.^ Envestnet, Inc.^* Fabrinet^ The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% (Continued) Shares Value Information Technology - 20.4% (Continued) FARO Technologies, Inc.^* $ Fleetmatics Group PLC^† Google, Inc.^ Hackett Group, Inc.* Hewlett-Packard Co.* Hittite Microwave Corp.^* IAC InterActiveCorp Informatica Corp.^* InterDigital, Inc.* International Rectifier Corp.^* InvenSense, Inc.^ IPG Photonics Corp.* LG Display Co. Ltd. - ADR^† Liquidity Services, Inc.^* Logitech International SA^†* Marvell Technology Group Ltd.†* National Instruments Corp. NCR Corp.^ Newport Corp.^ NQ Mobile, Inc. - ADR^ Orbotech Ltd.^†* OSI Systems, Inc.^ Pandora Media, Inc.^ Pegasystems, Inc.* Peregrine Semiconductor Corp.^ Plantronics, Inc. Polycom, Inc.^* QLogic Corp.^* RealPage, Inc.^* Responsys, Inc.^ Rovi Corp.^* Rudolph Technologies, Inc.^ SanDisk Corp.^* ServiceSource International, Inc.^* Solera Holdings, Inc.* SPS Commerce, Inc.^ Stamps.com, Inc.^ The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 67.3% (Continued) Shares Value Information Technology - 20.4% (Continued) Synaptics, Inc.^* $ Syntel, Inc.* Tableau Software, Inc.^ Taiwan Semiconductor - ADR† Texas Instruments, Inc.* The Ultimate Software Group, Inc.^* UniPixel, Inc.^ VeriFone Systems, Inc.^* Vishay Intertechnology, Inc.^* Xyratex Ltd.†* Materials - 1.0% FutureFuel Corp. Methanex Corp.†* Monsanto Co. New Gold, Inc.^† Rubicon Minerals Corp.^†* Silver Wheaton Corp.†* Telecommunication Services - 0.1% Inteliquent, Inc.* Utilities - 0.6% Consolidated Water Co., Ltd.†* ITC Holdings Corp.* TOTAL COMMON STOCKS (Cost $71,574,865) CONVERTIBLE PREFERRED STOCKS - 0.1% Shaw Communications, Inc.†* TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $142,875) The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund EXCHANGE-TRADED FUNDS - 1.5% Shares Value iShares Russell 2000 Index Fund $ Market Vectors Gold Miners ProShares VIX Short Term Futures^ TOTAL EXCHANGE-TRADED FUNDS (Cost $1,972,983) PURCHASED OPTIONS - 2.7% Contracts Value Call Options - 1.3% Crocs, Inc. Expiration: September 2013, Exercise Price: $17.00 Gamestop, Inc. Expiration: January 2014, Exercise Price: $40.00 Expiration: January 2014, Exercise Price: $55.00 General Motors Corp. Expiration: January 2014, Exercise Price: $33.00 Expiration: January 2015, Exercise Price: $30.00 Safeway, Inc. Expiration: December 2013, Exercise Price: $27.00 Expiration: January 2014, Exercise Price: $24.00 Expiration: January 2014, Exercise Price: $26.00 Sears, Roebuck & Co. Expiration: January 2014, Exercise Price: $62.92 Select Comfort Corp. Expiration: December 2013, Exercise Price: $25.00 Verifone Holdings, Inc. Expiration: January 2014, Exercise Price: $30.00 37 Expiration: January 2014, Exercise Price: $35.00 Expiration: January 2015, Exercise Price: $32.00 32 Vertex Pharmaceuticals, Inc. Expiration: January 2014, Exercise Price: $60.00 35 Expiration: January 2014, Exercise Price: $80.00 6 Total Call Options Put Options - 1.4% Palo Alto Networks, Inc. Expiration: September 2013, Exercise Price: $40.00 Expiration: September 2013, Exercise Price: $45.00 The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund PURCHASED OPTIONS - 2.7% (Continued) Contracts Value Put Options - 1.4% (Continued) S&P 500 Index Expiration: September 2013, Exercise Price: $1,500.00 $ Expiration: December 2013, Exercise Price: $1,650.00 Tesla Motors, Inc. Expiration: January 2014, Exercise Price: $40.00 24 Total Put Options TOTAL PURCHASED OPTIONS (Cost $4,032,491) SHORT-TERM INVESTMENTS - 42.3% Shares MONEY MARKET FUNDS - 42.3% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01%+ TOTAL SHORT-TERM INVESTMENTS (Coast $55,810,474) TOTAL INVESTMENTS (Cost $133,533,688) - 113.9% Liabilities in Excess of Other Assets - (13.9)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of August 31, 2013, the value of these securities was $527,426 or 0.40% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 25.1% Shares Value Consumer Discretionary - 4.8% Ambow Education Holding - ADR†~ $ Ascena Retail Group, Inc. Bebe Stores, Inc. BJ’s Restaurants, Inc. Blue Nile, Inc. Brunswick Corp. Buckle, Inc. Callaway Golf Co. Conn’s, Inc. Dex Media, Inc. Family Dollar Stores, Inc. Fred’s, Inc. Fuel Systems Solutions, Inc. iRobot Corp. MakeMyTrip Ltd.† ReachLocal, Inc. Rentrak Corp. Spartan Motors, Inc. Tesla Motors, Inc. Time Warner Cable, Inc. Ulta Salon, Cosmetics & Fragrance, Inc. Valassis Communications, Inc. Vipshop Holdings Ltd. - ADR† Vitamin Shoppe, Inc. Zagg, Inc. Consumer Staples - 1.6% Alico, Inc. Altria Group, Inc. Boulder Brands, Inc. Estee Lauder Companies, Inc. Green Mountain Coffee Roasters, Inc. Susser Holdings Corp. United Natural Foods, Inc. USANA Health Sciences, Inc. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 25.1% (Continued) Shares Value Energy - 1.2% Amyris, Inc. $ Cameco Corp.† Clean Energy Fuels Corp. Cobalt International Energy, Inc. Concho Resources, Inc. Consol Energy, Inc. Enbridge Energy Partners LP Green Plains Renewable Energy, Inc. Gulfport Energy Corp. Imperial Oil Ltd.† Magnum Hunter Resources Corp. Miller Energy Resources, Inc. Nordic American Tankers Ltd.† Nuverra Environmental Solutions, Inc. Resolute Energy Corp. Talisman Energy, Inc.† Williams Companies, Inc. Financials - 1.6% Calamos Asset Management, Inc. First Cash Financial Services, Inc. Forest City Enterprises, Inc. Greenhill & Co., Inc. HCI Group, Inc. Lazard Ltd.† Protective Life Corp. Radian Group, Inc. T. Rowe Price Group, Inc. Thomas Properties Group, Inc. Health Care - 2.7% Abaxis, Inc. Achillion Pharmaceuticals, Inc. AdCare Health Systems, Inc. Agenus, Inc. Allscripts Healthcare Solutions, Inc. The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 25.1% (Continued) Shares Value Health Care - 2.7% (Continued) AngioDynamics, Inc. $ Arena Pharmaceuticals, Inc. Atossa Genetics, Inc. Cepheid, Inc. Dentsply International, Inc. Durata Therapeutics, Inc. Genmark Diagnostics, Inc. Genomic Health, Inc. Hologic, Inc. Kalobios Pharmaceuticals, Inc. Mindray Medical International Ltd. - ADR† Questcor Pharmaceuticals, Inc. Syneron Medical Ltd.† Vivus, Inc. Industrials - 3.4% Beacon Roofing Supply, Inc. C. H. Robinson Worldwide, Inc. Capstone Turbine Corp. Caterpillar, Inc. Cenveo, Inc. Edgen Group, Inc. Enphase Energy, Inc. Flow International Corp. FuelCell Energy, Inc. Great Lakes Dredge & Dock Corp. Healthcare Services Group, Inc. KEYW Holding Corp. Layne Christensen Co. LMI Aerospace, Inc. Meritor, Inc. Mistras Group, Inc. MSC Industrial Direct Co., Inc. Power Solutions International, Inc. Precision Castparts Corp. Quanex Building Products Corp. Raven Industries, Inc. The accompanying notes are an integral part of these financial statements. 15 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 25.1% (Continued) Shares Value Industrials - 3.4% (Continued) SolarCity Corp. $ Swift Transportation Co. TAL International Group, Inc. Tennant Co. Thermon Group Holdings, Inc. UTi Worldwide, Inc.† WESCO International, Inc. Information Technology - 8.3% Allot Communications Ltd.† Angie’s List, Inc. Applied Micro Circuits Corp. Asure Software, Inc. AU Optronics Corp. - ADR† Badger Meter, Inc. Blackberry Ltd.† Broadcom Corp. Cray, Inc. DragonWave, Inc.† DTS, Inc. Emulex Corp. Entropic Communications, Inc. EZchip Semiconductor Ltd.† First Solar, Inc. Intermolecular, Inc. InterXion Holding NV† Ixia j2 Global, Inc. Lexmark International, Inc. Liquidity Services, Inc. LivePerson, Inc. Mellanox Technologies Ltd.† Mindspeed Technologies, Inc. MoSys, Inc. Netgear, Inc. Nokia Corp. - ADR† NVE Corp. The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 25.1% (Continued) Shares Value Information Technology - 8.3% (Continued) Open Text Corp.† $ Palo Alto Networks, Inc. Perion Network Ltd. Polycom, Inc. Renren, Inc. - ADR† Riverbed Technology, Inc. Rosetta Stone, Inc. Salesforce.com, Inc. Seagate Technology† Silver Spring Networks, Inc. Spark Networks, Inc. Tangoe, Inc. Tellabs, Inc. Tremor Video, Inc. Ubiquiti Networks, Inc. United Microelectronics Corp. - ADR† Universal Display Corp. VistaPrint NV† Web.com Group, Inc. Yume, Inc. Zynga, Inc. Materials - 1.5% Advanced Emissions Solutions, Inc. AK Steel Holding Corp. American Vanguard Corp. BioAmber, Inc. Carpenter Technology Corp. Commercial Metals Co. Haynes International, Inc. Horsehead Holding Corp. LSB Industries, Inc. Nucor Corp. Sherwin-Williams Co. Silvercorp Metals, Inc.† Tahoe Resources, Inc.† Tanzanian Royalty Exploration Corp.† The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 25.1% (Continued) Shares Value Materials - 1.5% (Continued) Turquoise Hill Resources Ltd.† $ Vulcan Materials Co. Zep, Inc. Utilities - 0.0% Cadiz, Inc. TOTAL COMMON STOCKS (Proceeds $32,403,604) EXCHANGE-TRADED FUNDS - 5.0% Direxion Daily Small Cap Bear 3X Shares Direxion Daily Small Cap Bull 3X Shares iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund SPDR S&P rust VelocityShares Daily Inverse VIX Short Term† TOTAL EXCHANGE-TRADED FUNDS (Proceeds $6,551,507) REITS - 0.2% American Tower Corp. CoreSite Realty Corp. TOTAL REITS (Proceeds $272,318) TOTAL SECURITIES SOLD SHORT (Proceeds $39,227,429) $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of August 31, 2013, the value of these securities was $49,539 or 0.04% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF OPTIONS WRITTEN at August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Contracts Value CALL OPTIONS Sears, Roebuck & Co. Expiration: January 2014, Exercise Price: $75.42 $ Total Call Options PUT OPTIONS S&P 500 Index Expiration: December 2013, Exercise Price: $1,450.00 50 Expiration: December 2013, Exercise Price: $1,500.00 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $854,144) $ The accompanying notes are an integral part of these financial statements. 19 SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund Percentages represent market value as a percentage of net assets. 20 SCHEDULE OF INVESTMENTS at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 63.9% Shares Value Consumer Discretionary - 9.6% Amazon.com, Inc.^ $ Bed Bath & Beyond, Inc.^ CBS Corp. Comcast Corp.* Discovery Communications, Inc.^ Fifth & Pacific Companies, Inc.^ Ford Motor Co.* General Motors Co.^* Intercontinental Hotels Group PLC - ADR J.C. Penney, Inc.^ Lennar Corp.* MDC Holdings, Inc.* Meritage Homes Corp.^* Netflix, Inc.^ Priceline.com, Inc.^ Ross Stores, Inc. Six Flags Entertainment Corp. Standard Pacific Corp.^* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. The Ryland Group, Inc.* TJX Companies, Inc. Toyota Motor Corp. - ADR† Consumer Staples - 1.2% Beam, Inc. Coca-Cola Co. Herbalife Ltd.† Energy - 8.6% Berry Pete Co. Concho Resources, Inc.^ CVR Energy, Inc.* EOG Resources, Inc. Exxon Mobil Corp. Golar LNG Ltd.†* The accompanying notes are an integral part of these financial statements. 21 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 63.9% (Continued) Shares Value Energy - 8.6% (Continued) Helmerich & Payne, Inc.* $ HollyFrontier Corp.* Kinder Morgan, Inc.* Marathon Petroleum Corp.* Peabody Energy Corp. Penn West Petroleum Ltd.† Phillips 66 * Pioneer Natural Resources Co. Rentech, Inc.* SandRidge Energy, Inc.^ Spectra Energy Corp.* Tesoro Corp.* TransCanada Corp.†* Valero Energy Corp.* Williams Companies, Inc.* Financials - 7.1% American Express Co. American International Group, Inc.^ BBCN Bancorp, Inc.* Capitol Federal Financial, Inc. Citigroup, Inc. Discover Financial Services * Fidelity National Financial, Inc.* Fifth Third Bancorp * Harris & Harris Group, Inc.^* JPMorgan Chase & Co. KKR & Co. LP Medley Capital Corp.* PNC Financial Services Group, Inc.* The Goldman Sachs Group, Inc.* The McGraw-Hill Companies, Inc.* Health Care - 5.5% Acadia Pharmaceuticals, Inc.^ Actavis, Inc.^ The accompanying notes are an integral part of these financial statements. 22 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 63.9% (Continued) Shares Value Health Care - 5.5% (Continued) Alnylam Pharmaceuticals, Inc.^* $ Biogen Idec, Inc.^* Cigna Corporation Compugen Ltd.^†* Isis Pharmaceuticals, Inc.^* Johnson & Johnson Mylan, Inc.^ Pfizer, Inc. Regulus Therapeutics, Inc.^* ResMed, Inc.* Tekmira Pharmaceuticals Corp.^ UnitedHealth Group, Inc. Vertex Pharmaceuticals, Inc.^ Industrials - 7.2% Acacia Research Corp.* American Railcar Industries, Inc.* B/E Aerospace, Inc.^ Babcock & Wilcox Co.* Boeing Co. Chart Industries, Inc.^* Chicago Bridge & Iron Co. NV† Emerson Electric Co. Expeditors International of Washington, Inc. Lindsay Corp.* Macquarie Infrastructure Co. LLC * Rockwell Automation, Inc.* Trinity Industries, Inc.* United Parcel Service, Inc. Wabtec Corp.* Information Technology - 12.6% Alcatel-Lucent - ADR^† AOL, Inc.* Apple, Inc. Cisco Systems, Inc. The accompanying notes are an integral part of these financial statements. 23 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 63.9% (Continued) Shares Value Information Technology - 12.6% (Continued) Facebook, Inc.^* $ FEI Co.* Google, Inc.^* Infosys Ltd. - ADR†* International Business Machines Corp. LinkedIn Corp.^ Microsoft Corp.* Pandora Media, Inc.^ Power Integrations, Inc. Qualcomm, Inc.* Ruckus Wireless, Inc.^ Synaptics, Inc.^* Taiwan Semiconductor - ADR†* Yahoo, Inc.^ Yelp, Inc.^ Materials - 11.7% Agnico-Eagle Mines Ltd.†* Allied Nevada Gold Corp.^* AuRico Gold, Inc.†* Barrick Gold Corp.† E.I. du Pont de Nemours & Co. Eldorado Gold Corp.†* Endeavour Silver Corp.^†* Franco-Nevada Corp.†* Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc.†* Hecla Mining Co. IAMGOLD Corp.†* Kinross Gold Corp.† Lyondellbasell Industries NV† New Gold, Inc.^†* North American Palladium Ltd.^† Pretium Resources, Inc.^† Royal Gold, Inc.* Rubicon Minerals Corp.^† Silver Wheaton Corp.†* The accompanying notes are an integral part of these financial statements. 24 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 63.9% (Continued) Shares Value Materials - 11.7% (Continued) Stillwater Mining Co.^* $ Taseko Mines Ltd.^† The Mosaic Co. Timmins Gold Corp.^† Telecommunication Services - 0.4% T-Mobile US, Inc.^ TOTAL COMMON STOCKS (Cost $23,806,692) REITS - 1.3% Financials - 1.3% Plum Creek Timber Co., Inc.* Redwood Trust, Inc.* Weyerhaeuser Co.* TOTAL REITS (Cost $489,230) Principal CORPORATE BONDS - 1.3% Amount Harrah’s Operating Company, Inc., 5.375%, 12/15/2013 $ Taseko Mines Ltd., 7.750%, 04/15/2019 TOTAL CORPORATE BONDS (Cost $489,694) EXCHANGE-TRADED FUNDS - 8.1% Shares Greenhaven Continuous Commodity Index Fund^* iShares Barclays MBS Bond Fund * iShares Floating Rate Bond * iShares iBoxx Investment Grade Corp. Bond * iShares MSCI Emerging Markets Index Fund PIMCO Total Return ETF * PowerShares Emerging Markets Sovereign Debt Portfolio * PowerShares S&P 500 Buywrite * PowerShares S&P 500 Low Volatility * PowerShares Senior Loan * ProShares UltraShort S&P 500^ The accompanying notes are an integral part of these financial statements. 25 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund EXCHANGE-TRADED FUNDS - 8.1% Shares Value SPDR DB International Government Inflation-Protected Bond^* $ SPDR S&P rust Sprott Physical Gold Trust Unit^†* Sprott Physical Platinum & Palladium Trust^†* Sprott Physical Silver Trust^†* TOTAL EXCHANGE-TRADED FUNDS (Cost $3,129,936) CLOSED-END MUTUAL FUNDS - 3.1% Central Fund of Canada Ltd.†* PennantPark Investment Corp.* TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,119,446) PURCHASED OPTIONS - 1.6% Contracts Put Options - 1.6% Hewlett-Packard Co. Expiration: January 2014, Exercise Price: $15.00 S&P 500 Index Expiration: September 2013, Exercise Price: $1,500.00 65 Expiration: December 2013, Exercise Price: $1,650.00 75 Total Put Options TOTAL PURCHASED OPTIONS (Cost $766,761) The accompanying notes are an integral part of these financial statements. 26 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund SHORT-TERM INVESTMENTS - 29.0% Shares Value MONEY MARKET FUNDS - 29.0% Fidelity Institutional Government Portfolio - Class I, 0.01%+ $ TOTAL SHORT-TERM INVESTMENTS - 29.0% TOTAL INVESTMENTS (Cost $40,546,787) - 108.3% Liabilities in Excess of Other Assets - (8.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 6.7% Shares Value Energy - 1.2% Petrochina Co. Ltd. - ADR† $ Petroleo Brasileiro SA - ADR† Suncor Energy, Inc.† Financials - 0.9% China Life Insurance Co. Ltd. ADR† WestPac Banking Corp. - ADR† Industrials - 1.1% Caterpillar, Inc. Deere & Co. Terex Corp. Information Technology - 0.1% Intel Corp. International Business Machines Corp. Materials - 2.3% BHP Billiton Ltd. - ADR† Freeport-McMoRan Copper & Gold, Inc. Rio Tinto PLC - ADR† Southern Copper Corp. Teck Resources Ltd.† Vale SA - ADR† Telecommunication Services - 1.1% Crown Castle International Corp. SBA Communications Corp. TOTAL COMMON STOCKS (Proceeds $2,598,360) The accompanying notes are an integral part of these financial statements. 28 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund EXCHANGE-TRADED FUNDS - 8.4% Shares Value iPath Goldman Sachs Crude† $ iShares FTSE China 25 Index iShares MSCI Australia Index iShares MSCI Chile Capped ETF SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Proceeds $3,151,237) REITS - 0.7% American Tower Corp. TOTAL REITS (Proceeds $289,939) US GOVERNMENT NOTE/BOND - 3.2% United States Treasury Bonds TOTAL US GOVERNMENT NOTE/BOND (Proceeds $1,318,657) TOTAL SECURITIES SOLD SHORT (Proceeds $7,358,193) $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 SCHEDULE OF OPTIONS WRITTEN at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund Contracts Value CALL OPTIONS Bed Bath & Beyond, Inc. Expiration: September 2013, Exercise Price: $75.00 14 $ EOG Resources, Inc. Expiration: September 2013, Exercise Price: $165.00 5 Facebook, Inc. Expiration: September 2013, Exercise Price: $42.50 7 Priceline.com, Inc. Expiration: September 2013, Exercise Price: $940.00 1 T-Mobile US, Inc. Expiration: September 2013, Exercise Price: $25.00 5 Total Call Options PUT OPTIONS Deere & Co. Expiration: September 2013, Exercise Price: $85.00 7 Facebook, Inc. Expiration: September 2013, Exercise Price: $37.50 7 39 Expiration: September 2013, Exercise Price: $41.00 7 Expiration: September 2013, Exercise Price: $41.50 7 Priceline.com, Inc. Expiration: September 2013, Exercise Price: $940.00 1 S&P 500 Index Expiration: December 2013, Exercise Price: $1,450.00 15 Expiration: December 2013, Exercise Price: $1,500.00 65 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $253,492) $ The accompanying notes are an integral part of these financial statements. 30 SCHEDULE OF FUTURES CONTRACTS at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Long Contracts Canadian Dollar Currency Futures 1 $ September 2013 $ 17 Euro Fx Currency Futures 1 September 2013 Euro-Schatz Futures 9 September 2013 Euro Stoxx 50 1 September 2013 ) FTSE/JSE Top 40 1 September 2013 Hang Seng Index Futures 1 September 2013 ) SPI 200 Futures 1 September 2013 Swiss Franc Currency Futures 1 September 2013 S&P 500 E-mini Futures 1 September 2013 90-Day Bank Bill Futures 5 December 2013 ) 90-Day Bank Bill Futures 4 September 2013 90-Day Euro Dollar Futures 2 December 2013 21 90-Day Sterling Futures 10 September 2013 ) 2-Year U.S. Treasury Note Futures 15 December 2013 71 $ Short Contracts Australian Dollar Currency Futures $ ) September 2013 $ Australian 10-Year Bond Futures ) September 2013 Bank Acceptance Futures ) December 2013 ) BP Currency Futures ) September 2013 Canadian Dollar Currency Futures ) September 2013 Canadian 10-Year Bond Futures ) December 2013 ) Copper Futures ) December 2013 Euro-Bobl Futures ) September 2013 Euro-Bund Futures ) September 2013 Euro Fx Currency Futures ) September 2013 Japanese Yen Currency Futures ) December 2013 ) The accompanying notes are an integral part of these financial statements. 31 SCHEDULE OF FUTURES CONTRACTS (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Japanese Yen Currency Futures $ ) September 2013 $ ) Long Gilt Futures ) December 2013 ) Mexican Peso Futures ) September 2013 90-Day Euro Dollar Futures ) December 2014 ) 90-Day Euro Dollar Futures ) December 2015 60 90-Day Euro Dollar Futures ) June 2015 ) 90-Day Euro Dollar Futures ) June 2016 90-Day Euro Dollar Futures ) March 2015 ) 90-Day Euro Dollar Futures ) March 2016 98 90-Day Euro Dollar Futures ) September 2015 10 90-Day Sterling Futures ) December 2013 14 3 Month Euro Euribor Futures ) March 2014 ) 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures ) March 2014 ) 5-Year U.S. Treasury Note Futures ) December 2013 10-Year U.S. Treasury Note Futures ) December 2013 ) 30-Year U.S. Treasury Bond Futures ) December 2013 ) $ As of August 31, 2013, initial margin deposits of $164,732 have been pledged in connection with futures contracts. The accompanying notes are an integral part of these financial statements. 32 SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2013 (Unaudited) Orinda Income Opportunities Fund Percentages represent market value as a percentage of net assets. 33 SCHEDULE OF INVESTMENTS at August 31, 2013 (Unaudited) Orinda Income Opportunities Fund REITS - 15.0% Shares Value American Realty Capital Properties, Inc. $ Apollo Commercial Real Estate Finance, Inc. Associated Estates Realty Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. FelCor Lodging Trust, Inc. First Potomac Realty Trust Glimcher Realty Trust Independence Realty Trust, Inc.^ iStar Financial, Inc. Monmouth Real Estate Investment Corp. Newcastle Investment Corp. Northstar Realty Finance Corp. PS Business Parks, Inc. RAIT Financial Trust TOTAL REITS (Cost $2,273,343) PREFERRED STOCKS - 29.2% M/I Homes, Inc. Alexandria Real Estate Equities, Inc. Arbor Realty Trust, Inc. Cedar Realty Trust, Inc. Colony Financial, Inc. Corporate Office Properties Trust DDR Corp. Excel Trust, Inc. Forest City Enterprises, Inc. General Growth Properties, Inc. Glimcher Realty Trust Goldman Sachs Group, Inc. Inland Real Estate Corp. Investors Real Estate Trust Kennedy-Wilson Holdings, Inc. Kite Realty Group Trust LaSalle Hotel Properties MFA Financial, Inc. National Retail Properties, Inc.^ Northstar Realty Finance Corp. The accompanying notes are an integral part of these financial statements. 34 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2013 (Unaudited) Orinda Income Opportunities Fund PREFERRED STOCKS - 29.2% (Continued) Shares Value Pennsylvania Real Estate Investment Trust $ Retail Properties of America, Inc. Summit Hotel Properties Sun Communities, Inc. Terreno Realty Corp. Winthrop Realty Trust TOTAL PREFERRED STOCKS (Cost $4,408,749) EXCHANGE-TRADED FUNDS - 1.3% Direxion Daily 20+ Year Treasury Bear 3x Shares^ ProShares UltraShort Real Estate TOTAL EXCHANGE-TRADED FUNDS (Cost $206,135) SHORT-TERM INVESTMENTS - 50.9% MONEY MARKET FUNDS - 50.9% Fidelity Institutional Money Market Portfolio - Class I, 0.05%+ TOTAL SHORT-TERM INVESTMENTS - 50.9% TOTAL INVESTMENTS (Cost $14,508,067) - 96.4% Other Assets in Excess of Liabilities - 3.6% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 35 STATEMENTS OF ASSETS AND LIABILITIES at August 31, 2013 (Unaudited) Orinda SkyView Orinda SkyView Orinda Multi-Manager Macro Income Hedged Equity Opportunities Opportunities Fund Fund Fund Assets: Investments, at value (cost of $133,533,688, $40,546,787 and $14,508,067, respectively) $ $ $ Cash Deposits at brokers — Deposits at brokers – foreign currency — — Receivables: Securities sold Fund shares sold Dividends and interest Advisor — — Unrealized appreciation on futures contracts — — Prepaid expenses Total assets Liabilities: Options written, at value (proceeds $854,144 and $253,492 and $0, respectively) — Securities sold short (proceeds $39,227,429 and $7,358,193 and $0, respectively) — Payables: Foreign currency — — Securities purchased Fund shares redeemed Dividends on short positions — Investment interest payable on short positions — — Advisory fee — Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 36 STATEMENTS OF ASSETS AND LIABILITIES (Continued) at August 31, 2013 (Unaudited) Orinda SkyView Orinda SkyView Orinda Multi-Manager Macro Income Hedged Equity Opportunities Opportunities Fund Fund Fund Net assets consist of: Paid in capital $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) on: Investments ) ) Options ) ) — Foreign currency related transactions (6 ) — Securities sold short ) — Written options contracts — Futures contracts — — Net assets $ $ $ Class A: Net assets applicable to outstanding Class A shares $ $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ $ $ Maximum offering price per share (net asset value divided by 95.00%) $ $ $ Class I: Net assets applicable to outstanding Class I shares $ $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 37 STATEMENTS OF OPERATIONS For the Period Ended August 31, 2013 (Unaudited) Orinda SkyView Orinda SkyView Orinda Multi-Manager Macro Income Hedged Equity Opportunities Opportunities Fund Fund Fund* Investment income: Dividends (net of foreign taxes withheld of $8,527, $4,563 and $0, respectively) $ $ $ Interest Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees – Class A Service fees (Note 7) Service fees – Class A Service fees – Class I Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before dividends and interest on short positions Dividends expense on short positions — Broker interest expense on short positions — Investment interest expense on short positions — — Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) Net expenses Net investment income (loss) $ ) $ ) $ * The Orinda Income Opportunities Fund commenced operations on June 28, 2013. The accompanying notes are an integral part of these financial statements. 38 STATEMENT OF OPERATIONS (Continued) For the Period Ended August 31, 2013* (Unaudited) Orinda SkyView Orinda SkyView Orinda Multi-Manager Macro Income Hedged Equity Opportunities Opportunities Fund Fund Fund* Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments $ $ ) $ ) Options ) — Foreign currency related transactions 10 — Securities sold short ) — Written options contracts — Futures contracts — Net change in unrealized gain (loss) on: Investments ) ) Options ) ) — Foreign currency related transactions (2 ) ) — Securities sold short ) — Written options contracts — Futures contracts ) ) — Net realized and unrealized gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations $ $ ) $ ) * The Orinda Income Opportunities Fund commenced operations on June 28, 2013. The accompanying notes are an integral part of these financial statements. 39 STATEMENTS OF CHANGES IN NET ASSETS Orinda SkyView Multi-Manager Hedged Equity Fund Period Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013 Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From: Net realized gains Class A — ) Class C — — Class I — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Class A shares Class C shares — Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class C shares — — Class I shares — Cost of shares redeemed Class A shares ) ) Class C shares — ) Class I shares ) ) Redemption fees retained Class A shares Class C shares — — Class I shares Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 40 STATEMENTS OF CHANGES IN NET ASSETS (Continued) Orinda SkyView Multi-Manager Hedged Equity Fund Period Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013 Changes in Shares Outstanding: Shares sold Class A shares Class C shares — Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class C shares — — Class I shares — Shares redeemed Class A shares ) ) Class C shares — ) Class I shares ) ) Net increase (decrease) in shares outstanding ) The accompanying notes are an integral part of these financial statements. 41 STATEMENTS OF CHANGES IN NET ASSETS Orinda SkyView Macro Opportunities Fund* Period Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013* Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets resulting from operations ) ) Distributions to Shareholders From: Net realized gains Class A — ) Class I — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Cost of shares redeemed Class A shares ) ) Class I shares ) ) Redemption fees retained Class A shares Class I shares Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — End of period $ $ Accumulated net investment loss $ ) $ ) * The Orinda SkyView Macro Opportunities Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 42 STATEMENTS OF CHANGES IN NET ASSETS (Continued) Orinda SkyView Macro Opportunities Fund* Period Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013* Changes in Shares Outstanding: Shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Shares redeemed Class A shares ) ) Class I shares ) ) Net increase (decrease) in shares outstanding * The Orinda SkyView Macro Opportunities Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 43 STATEMENTS OF CHANGES IN NET ASSETS Orinda Income Opportunities Fund* Period Ended August 31, 2013* (Unaudited) Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Cost of shares redeemed Class A shares — Class I shares ) Redemption fees retained Class A shares — Class I shares — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — End of period $ Accumulated net investment income $ * The Orinda Income Opportunities Fund commenced operations on June 28, 2013. The accompanying notes are an integral part of these financial statements. 44 STATEMENTS OF CHANGES IN NET ASSETS (Continued) Orinda Income Opportunities Fund* Period Ended August 31, 2013* (Unaudited) Changes in Shares Outstanding: Shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Shares redeemed Class A shares — Class I shares ) Net increase in shares outstanding * The Orinda Income Opportunities Fund commenced operations on June 28, 2013. The accompanying notes are an integral part of these financial statements. 45 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2013 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Increase (decrease) in cash — Cash flows from operating activities: Net decrease in net assets from operations $ Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Decrease in deposits at broker Decrease in dividends and interest receivable Decrease in receivable for securities sold Decrease in prepaid expenses and other assets Increase in options written Decrease in unrealized appreciation on futures contracts Increase in proceeds on securities sold short Decrease in payable for securities purchased ) Decrease in payable for dividends on short positions ) Increase in accrued management fees Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized depreciation on securities ) Net realized gain on investments ) Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Distributions paid in cash — Net cash provided by financing activities Net increase in cash Cash: Beginning balance Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 46 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2013 (Unaudited) Orinda SkyView Macro Opportunities Fund Increase (decrease) in cash — Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Increase in deposits at broker ) Decrease in deposit at broker-foreign currency Decrease in dividends and interest receivable Increase in receivable for securities sold ) Decrease in variation margin receivable Decrease in prepaid expenses and other assets Increase in options written Increase in foreign currency payable Increase in proceeds on securities sold short Decrease in due to custodian ) Increase in payable for securities purchased Increase in payable for dividends on short positions Increase in payable for investment interest on short positions Increase in accrued management fees Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Decrease in other accrued expenses ) Unrealized appreciation on securities Net realized loss on investments Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Distributions paid in cash — Net cash provided by financing activities Net increase in cash Cash: Beginning balance — Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 47 FINANCIAL HIGHLIGHTS Orinda SkyView Multi-Manager Hedged Equity Fund For a capital share outstanding throughout each period Class A For the Six Months Ended For the March 31, 2011 August 31, Year Ended through February 28, February 29, (Unaudited) 2012* Net Asset Value – Beginning of Period $ $ $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — — — Distributions from net realized gains — ) — Total distributions — ) — Net Asset Value – End of Period $ $ $ Total Return %+ % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of interest expense and dividends on short positions to average net assets %^ % %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )% )%^ After Reimbursements )%^ )% )%^ Portfolio turnover rate %+ % 87 %+ * Commencement of operations for Class A shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 48 FINANCIAL HIGHLIGHTS (Continued) Orinda SkyView Multi-Manager Hedged Equity Fund For a capital share outstanding throughout each period Class I For the Six Months Ended For the March 31, 2011 August 31, Year Ended through February 28, February 29, (Unaudited) 2012* Net Asset Value – Beginning of Period $ $ $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — — — Distributions from net realized gains — ) — Total distributions — ) — Net Asset Value – End of Period $ $ $ Total Return %+ % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of interest expense and dividends on short positions to average net assets %^ % %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )% )%^ After Reimbursements )%^ )% )%^ Portfolio turnover rate %+ % 87 %+ * Commencement of operations for Class I shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 49 FINANCIAL HIGHLIGHTS Orinda SkyView Macro Opportunities Fund For a capital share outstanding throughout each period Class A For the Six Months Ended April 30, 2012 August 31, through February 28, (Unaudited) 2013* Net Asset Value – Beginning of Period $ $ Income from Investment Operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — — Distributions from net realized gains — ) Total distributions — ) Net Asset Value – End of Period $ $ Total Return )%+ %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ %^ After Reimbursements %^ Ratio of interest expense and dividends on short positions to average net assets %^ %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ %^ After Reimbursements %^ %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )%^ After Reimbursements )%^ )%^ Portfolio turnover rate %+ %+ * Commencement of operations for Class A shares was April 30, 2012. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 50 FINANCIAL HIGHLIGHTS (Continued) Orinda SkyView Macro Opportunities Fund For a capital share outstanding throughout each period Class I For the Six Months Ended April 30, 2012 August 31, through February 28, (Unaudited) 2013* Net Asset Value – Beginning of Period $ $ Income from Investment Operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — — Distributions from net realized gains — ) Total distributions — ) Net Asset Value – End of Period $ $ Total Return )%+ %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ %^ After Reimbursements %^ %^ Ratio of interest expense and dividends on short positions to average net assets %^ %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ %^ After Reimbursements %^ %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )%^ After Reimbursements )%^ )%^ Portfolio turnover rate %+ %+ * Commencement of operations for Class I shares was April 30, 2012. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 51 FINANCIAL HIGHLIGHTS Orinda Income Opportunities Fund For a capital share outstanding throughout the period Class A June 28, 2013 through August 31, 2013* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return )%+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements %^ After Reimbursements %^ Portfolio turnover rate 88 %+ * Commencement of operations for Class A shares was June 28, 2013. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 52 FINANCIAL HIGHLIGHTS (Continued) Orinda Income Opportunities Fund For a capital share outstanding throughout the period Class I June 28, 2013 through August 31, 2013* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return )%+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements %^ After Reimbursements %^ Portfolio turnover rate 88 % + * Commencement of operations for Class I shares was June 28, 2013. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 53 NOTES TO FINANCIAL STATEMENTS August 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Orinda SkyView Multi-Manager Hedged Equity Fund (the “Hedged Equity” Fund), the Orinda SkyView Macro Opportunities Fund (the “Macro Opportunities” Fund), and the Orinda Income Opportunities Fund (the “Income Opportunities” Fund, and each a “Fund” and collectively the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which are registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as open-end management investment companies.The investment objective of the Hedged Equity Fund is long-term capital appreciation, and in pursuing its objective, the Fund looks to emphasize risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices.The Hedged Equity Fund commenced operations on March 31, 2011 and during the period March 31, 2011 through February 28, 2013, offered Class A, Class C and Class I shares.On August 31, 2012, Class C shares were closed and existing shares were converted to Class A shares pursuant to an action approved by the Board of Trustees.The Hedged Equity Fund currently offers Class A and Class I shares.The investment objective of the Macro Opportunities Fund is to achieve long-term capital appreciation by pursuing positive absolute returns across market cycles.In pursuing its objective, the Macro Opportunities Fund seeks to generate attractive long-term returns with low sensitivity to traditional equity and fixed-income indices.The Macro Opportunities Fund commenced operations on April 30, 2012 and offers Class A and Class I shares.The investment objective of the Income Opportunities Fund is to maximize current income with potential for modest growth of capital.The Income Opportunities Fund commenced operations on June 28, 2013 and offers Class A and Class I shares.Each class of shares differs principally in its respective shareholder servicing expenses, distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of their taxable income to their shareholders.Therefore, no Federal income or excise tax provisions are required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded 54 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year ended 2013, or expected to be taken in the Funds’ 2014 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds’ shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Funds, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. E. Foreign Currency:Values of investments denominated in foreign currencies are converted into U.S. dollars using the spot market rate of exchange at the time of valuation.Purchases and sales of investments and income are translated into U.S. dollars using the spot market rate of exchange prevailing on the respective dates of such transactions.Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in accounting standards and other factors. 55 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) F. Redemption Fees:The Hedged Equity Fund and Macro Opportunities Fund each charge a 1% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. G. Options Transactions:The Funds may utilize options for hedging purposes as well as direct investment.Some options strategies, including buying puts, tend to hedge the Funds’ investments against price fluctuations.Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure.Options contracts may be combined with each other in order to adjust the risk and return characteristics of each Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with each Fund’s investment objective and policies.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the current fair value of the written option.When a written option expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written put option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Funds since the options are covered or secured, which means that the Funds will own the underlying security or, to the extent they do not hold such a portfolio, will maintain a segregated account with the Funds’ custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract.If an option purchased expires, a loss is realized in the amount of the cost of the option contract.If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option.If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid.If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. H. Futures Contracts and Options on Futures Contracts:The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives.The Funds use futures contracts and options on such futures contracts to gain exposure to, or hedge against, changes in the value of equities, interest rates or foreign currencies.A futures contract represents a commitment for the future purchase or sale of an 56 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) asset at a specified price on a specified date.Upon entering into such contracts, the Funds are required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount.Subsequent payments (variation margin) are made or received by the Funds each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Funds.Upon entering into such contracts, the Funds bear the risk of interest or exchange rates or securities prices moving unexpectedly, in which case, the Funds may not achieve the anticipated benefits of the futures contracts and may realize a loss.With futures, there is minimal counterparty credit risk to the Funds since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default.The use of futures contracts, and options on futures contracts, involves the risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. I. Leverage and Short Sales:The Funds may use leverage in connection with their investment activities and may effect short sales of securities.Leverage can increase the investment returns of the Funds if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Funds will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Funds of a security which they do not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Funds will realize a loss.The risk on a short sale is unlimited because the Funds must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions.With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Funds would also incur increased transaction costs associated with selling securities short.In addition, if the Funds sell securities short, they must maintain a segregated account with their custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Funds’ broker (not including the proceeds from the short sales).The Funds may be required to add to the segregated account as the market price of a shorted security increases.As a result of maintaining and adding to its segregated account, the Funds may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for 57 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) collateral needs thus reducing their overall managed assets available for trading purposes.The Fund is obligated to pay the counterparty any dividends or interest due on securities sold short.Such dividends and interest are recorded as an expense to the Fund. J. Mutual Fund and ETF Trading Risk:The Funds may invest in other mutual funds that are either open-end or closed-end investment companies as well as ETFs.ETFs are investment companies that are bought and sold on a national securities exchange.Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios.Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs unlike mutual funds.Also, both mutual funds and ETFs have management fees that are part of their costs, and the Funds will indirectly bear their proportionate share of the costs. K. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the period ended February 28, 2013, the Funds made the following permanent tax adjustments on the Statements of Assets and Liabilities: Undistributed Accumulated Net Investment Net Realized Paid In Income/(Loss) Gain/(Loss) Capital Hedged Equity Fund ) ) Macro Opportunity Fund ) — L. Offsetting Assets & Liabilities:The Funds have adopted financial reporting rules regarding offsetting assets and liabilities and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The Funds’ policy is to recognize a net asset/liability equal to the net variation margin for the futures contracts.During the period ended August 31, 2013, the Funds were not subject to any master netting arrangements.For additional information regarding the offsetting assets and liabilities at August 31, 2013, please reference the table in Note 4. M. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of August 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of 58 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies:Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes:Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. 59 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) Derivative Instruments:Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities:Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund’s securities as of August 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
